IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs February 27, 2013

            STATE OF TENNESSEE v. TELLY LAMONT BOOKER

                   Appeal from the Criminal Court for Knox County
                         No. 88057    Bob R. McGee, Judge




                   No. E2011-01915-CCA-R3-CD - Filed April 3, 2013


The defendant, Telly Lamont Booker, appeals from his Knox County Criminal Court jury
convictions of possession with intent to sell or deliver .5 grams or more of cocaine in a
school zone, evading arrest, and unlawful possession of a weapon. In this appeal, he
contends that the trial court erred by admitting evidence of his previous convictions, by
permitting a police officer to testify as an expert witness on the habits of individuals involved
in the illegal drug trade, and by refusing to provide a requested jury instruction. Discerning
no error, we affirm.

            Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

J. Liddell Kirk (on appeal); and Gregory H. Harrison (at trial), Knoxville, Tennessee, for the
appellant, Telly Lamont Booker.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Randall E. Nichols, District Attorney General; and Jennifer Welch and Sean
McDermott, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

              The convictions in this case relate to events that transpired on March 17, 2007,
in Knoxville. At trial, Knoxville Police Department (“KPD”) Officer Eric Heitz testified that
at approximately 3:30 a.m. on March 17, 2007, he responded to a call of “shots fired in the
area around Holston Drive, Holston Court” involving a white Ford Expedition. As Officer
Heitz arrived at the intersection of Holston Drive and Holston Court, he observed “a white
Ford Expedition back in against the laundry facility.” When Officer Heitz pulled his cruiser
into the laundry facility parking lot, the driver jumped from the still-moving vehicle and fled
on foot. Officer Heitz gave chase.

               After a brief foot chase, the suspect ducked into a wooded area, and Officer
Heitz decided not to follow, fearing a “tactical disadvantage.” When he saw the screen of
the suspect’s cellular telephone illuminate, however, Officer Heitz entered the wooded area
and found “an individual l[]ying on the ground, trying to hide.” Officer Heitz ordered the
suspect to his feet and patted him down for weapons before leading him from the wooded
area. At that point, the man identified himself as the defendant.

               After placing the defendant in custody, Officer Heitz retraced the chase route
looking for items “that may have been tossed by the suspect.” He found a handgun lying on
the ground in the same location where the defendant had been hiding.

               Following his arrest, the defendant was taken to the police station, where
Officer Heitz conducted a more thorough search of his person. During that search, Officer
Heitz discovered “three large pieces of crack cocaine and . . . three smaller pieces . . . in
small plastic baggies” in the defendant’s right front pants pocket. Officer Heitz said that the
amount of cocaine was atypical for a casual drug user, explaining, “[U]sers will only get a
small rock, and they may have one or two of them, and they don’t keep ‘em for very long.
They go wherever they get ‘em, if they don’t smoke ‘em there they’re going to go someplace
else quickly and use them up.”

                KPD Officer Scott Noe also responded to the “shots fired” call and arrived at
the intersection in time to see “the occupant of the vehicle jump[] out of the vehicle and
[leave] it rolling into” Officer Heitz’s patrol car. As Officer Heitz gave chase, Officer Noe
“drove down Holston Drive and then back around Ash[e]ville Highway in an effort to cut
them off.” Eventually, Officer Noe assisted Officer Heitz in apprehending the defendant in
the wooded area. Officer Noe placed the defendant into his patrol car and returned with him
to the scene of his escape from the vehicle. Officer Noe searched the vehicle and discovered
a bag containing two smaller bags, one that contained two larger rocks of crack cocaine and
one that contained six smaller rocks. He said that he had “never ever, ever, seen anyone have
this much crack cocaine for personal use.” He observed that the crack cocaine discovered
in the vehicle was packaged “identically” to the cocaine discovered in the defendant’s
possession. Officer Noe testified that he found “[n]o crack pipes, no glass tubes, no metal
tubes, no crooked Coke cans, no . . . crack use at all or paraphernalia” inside the vehicle. He
said that he likewise found no cigarettes, cigars, or wrappers inside the vehicle.

              Officer Noe testified that after being provided Miranda warnings, the

                                              -2-
defendant admitted that “he took an X pill, which . . . refers to ecstacy.” Officer Noe
explained that ecstacy was a “club” drug and that crack users did not typically consume drugs
other than crack if it was available. The defendant eventually became nauseated from
ingesting the ecstacy. The defendant also admitted possessing the handgun, telling Officer
Noe that he removed it from the vehicle and put it into his pants pocket before fleeing the
scene.

               Officer Noe transported the defendant to the police station, where he was
searched by Officer Heitz and interviewed by Investigator Jim Claiborne. Officer Noe, who
was present during the interview, recalled that the defendant admitted selling crack cocaine
and having “between seven and eight grams” on his person. The defendant told officers “that
he would lay around and not work during the day time. He would sleep. And he would – at
nighttime he had free time.” The defendant claimed that during his “free time,” other
individuals provided him with crack cocaine at no charge that he would then “use . . . to have
a hotel room with some working girls, kind of a bartering system, pay them off, supply them
with crack, and that he would obtain food for that. And he would use crack as a bartering
system as money.” The defendant also told officers that he “ping pinged” crack, which
Officer Noe explained meant that he would “take a small amount of crack and . . . sprinkle
it on a marijuana cigarette and smoke it that way.”

               During cross-examination, Officer Noe acknowledged that the defendant did
not admit selling drugs on that particular evening, only that he had sold drugs in the past and
that he intended to use the drugs in his possession that day for bartering. He said that the
defendant told officers that the crack was given to him because “people owe him favors” and
denied that the crack was “fronted” to him for sale.

              KPD Sergeant Joshua Shaffer testified as an expert “in the field of
investigations in drug-related crimes” that he had never encountered a crack cocaine user
who possessed a large amount for their own personal use. He said he had seen some users
in possession of “three or four grams,” but the usual increment was .2 grams. Sergeant
Shaffer explained that “[a] normal street-level dealer will normally precut their drug . . . into
the individual rock for sale” but that “older dealers, people who’ve been around in the trade
a lot more, can actually eyeball it and will carry a larger piece” from which they break off
smaller portions. Sergeant Shaffer said that a crack user carrying 14 grams of crack cocaine
“would be the equivalent of a beer drinker having 70 beers in their pocket” and that the
approximate street value of 14 grams of crack cocaine was $1,400. He added that drug
dealers are more likely than drug users to go armed.

                Tennessee Bureau of Investigation Agent and Forensic Scientist Clayton Hall
testified that forensic testing established that the substance found on defendant’s person was

                                               -3-
cocaine base. He said that he tested a 1.32-gram sample of the substance and did not test the
remaining 3.23 grams of rock-like substance. He said that given its packaging and
appearance, the 3.23 grams was also cocaine base. Agent Hall also tested 1.96 grams of the
rock-like substance found in the vehicle, and it was cocaine base. The remaining 4.13 grams
also appeared to be cocaine base.

               Melanie Stipes, an employee of Freedom Christian Academy, testified that it
was “a private Christian school” located on the grounds of Chilhowee Hills Baptist Church
“that serves children from infants through eighth grade.” Knoxville Geographic Information
Systems (“KGIS”) Analyst and Cartographer Garrett McKinney testified that he utilized the
KGIS database to create a map showing the parcel boundary of Freedom Christian Academy
along with a 1,000 foot buffer. He said that the distance from the school’s parcel boundary
to the wooded area where the defendant was apprehended was 384 feet.

                Following this testimony, the State rested. The defendant presented no proof,
and the trial court submitted counts one and two to the jury for a determination of guilt. The
trial court accepted the defendant’s pleas of guilty to counts three through five and submitted
those counts to the jury only for a determination of the appropriate fine. The jury found the
defendant guilty as charged in counts one and two and imposed fines of $50,000 in each
count. The jury imposed no fine for the remaining counts. The trial court later merged the
jury verdict in count two into that from count one and imposed a total effective sentence of
28 years, with a minimum of 25 years to be served in confinement by operation of law.

               The defendant filed a timely but unsuccessful motion for new trial and a timely
notice of appeal. In this appeal, he contends that the trial court erred by permitting the State
to present evidence of his prior convictions after he entered open pleas of guilty to those
offenses requiring proof of prior convictions, that the trial court erred by permitting Sergeant
Shaffer to testify as an expert witness about the habits of individuals involved in the illegal
drug trade, and that the trial court erred by refusing to provide a jury instruction on
possession of cocaine with intent to sell or deliver outside a school zone as a lesser included
offense of possession of cocaine with intent to sell or deliver within 1,000 feet of a school.
We consider each claim in turn.

                                     I. Prior Convictions

              The defendant claims that the trial court should not have permitted the State
to offer evidence of his prior convictions, including reading into the record a stipulation of
those convictions, after he entered open pleas of guilty to the charges of possession of a
firearm after having been convicted of a violent felony and possession of a firearm after
having been convicted of a drug-related felony. The State contends that it was entitled to

                                              -4-
present evidence of the defendant’s prior convictions in proving its case.

                We need not tarry long over the defendant’s claim because the record
establishes that the State did not present evidence of the defendant’s prior convictions to the
jury. Prior to trial, the defendant informed the trial court that he intended to plead guilty to
the firearms offenses and asked the court to sever those offenses from the drug possession
charges. The trial court refused to sever the offenses. After the jury was empaneled, the
State read the presentment to the jury, and the defendant entered pleas of not guilty to the
drug possession charges and guilty to the charges of evading arrest and firearms possession.1
Although the defendant claims on appeal that a stipulation between the parties concerning
the defendant’s prior convictions was read to the jury following the reading of the
presentment, the record does not support his assertion. In addition, although certified copies
of the defendant’s convictions were entered as exhibits, the admission took place outside the
presence of the jury, and the exhibits were specifically marked “Do Not Pass to Jury.” No
other mention was made of the defendant’s prior convictions, and no proof of those
convictions was admitted. Finally, although the trial court submitted counts three through
five to the jury, it did not do so for a determination of guilt but only for the setting of a fine.
The jury declined to impose a fine for those offenses. Although we agree with the State that
a better procedure could have been followed for the acceptance of the defendant’s guilty
pleas in this case, we cannot say that the procedure inured to his prejudice. Because the
record establishes that the State did not admit any evidence of the defendant’s prior
convictions, he is not entitled to relief on this issue.

                                          II. Expert Testimony

                The defendant asserts that the trial court erred by permitting Sergeant Shaffer
to testify as an expert witness on the habits of those involved in the illegal drug trade. The
State submits that the trial court committed no error.

              Sergeant Shaffer testified that he had been working as a full-time police officer
with the KPD for 11 years at the time of trial and that he spent five years in KPD’s “Explorer
Program” as a teenager before becoming a police cadet in 1998. He stated that he was class
president and valedictorian of his recruit class and had recently been promoted to the rank
of Sergeant. Sergeant Shaffer said that he spent the early part of his career working
“predominantly in East Knoxville” as part of a “community response team” that investigated



        1
         This part of the trial was not transcribed and made a part of the record on appeal, but the parties
agree that the defendant pleaded guilty to counts three through five following the reading of the presentment.
Moreover, the minute entry for the first day of trial indicates that the defendant entered pleas of guilty to
those counts and that the trial court found him guilty of the offenses.
                                                     -5-
“street-level” drug crimes. In 2007, he joined the “repeat offender squad,” which worked
“hand in hand” with the organized crime unit to investigate drug trafficking from the street
level to major conspiracies. During his time on the repeat offender squad, Sergeant Shaffer
dealt with drug crimes on a daily basis.

               Sergeant Shaffer testified that in addition to his day-to-day experience, he had
received extensive training in drug identification, drug crime investigation, and gang
identification and investigation. He had also been called upon to teach courses in drug
investigation.

               Based upon this testimony, the trial court recognized Sergeant Shaffer as an
expert “in the field of investigations in drug-related crimes.”

                 The admissibility of expert testimony is governed by Rules 702 and 703 of the
Tennessee Rules of Evidence. See generally McDaniel v. CSX Transp., Inc., 955 S.W.2d 257
(Tenn. 1997). Rule 702 addresses the need for expert testimony and the qualifications of the
expert: “If scientific, technical, or other specialized knowledge will substantially assist the
trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as
an expert by knowledge, skill, experience, training, or education may testify in the form of
an opinion or otherwise.” Tenn. R. Evid. 702. Rule 703 focuses on the reliability of expert
opinion testimony. Generally, the admissibility of expert testimony is a matter entrusted to
the sound discretion of the trial court, and there can be no reversal on appeal absent clear
abuse of that discretion. See State v. Scott, 275 S.W.3d 395, 404 (Tenn. 2010); State v.
Copeland, 226 S.W.3d 287, 301 (Tenn. 2007). “A trial court abuses its discretion when it
applies incorrect legal standards, reaches an illogical conclusion, bases its decision on a
clearly erroneous assessment of the evidence, or employs reasoning that causes an injustice
to the complaining party.”            Scott, 275 S.W.3d at 404 (citing Konvalinka v.
Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008)).

               The defendant contends that Sergeant Shaffer’s knowledge and experience “is
interesting” but that the trial court nevertheless erred by “treating the habits of drug dealers
and users as an area of specialized expertise.” We disagree. This court has previously held
that when the State establishes that an officer possesses the necessary training, experience,
and familiarity with the illicit drug trade, the officer may testify about matters relating to the
business of buying, selling, trading, and use of illegal drugs pursuant to Rule 702 of the
Tennessee Rules of Evidence. See State v. Bruce Elliot, No. M2008-02686-CCA-R3-CD,
slip op. at 8 (Tenn. Crim. App., Nashville, Apr. 9, 2010); see also, e.g., State v. Gayle
Thomas Crawford, No. W2009-00263-CCA-R3-CD, slip op. at 8 (Tenn. Crim. App.,
Jackson, Oct. 7, 2009); State v. Daniel Potin, W2005-01100-CCA-R3-CD, slip op. at 5-6
(Tenn. Crim. App., Jackson, June 7, 2006), perm. app. denied (Tenn. Nov. 13, 2006); State

                                               -6-
v. Samuel L. Giddens, No. M2002-00163-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App.,
Nashville, Nov. 15, 2004); State v. Timothy Murrell, No. W2001-02279-CCA-R3-CD, slip
op. at 7-9 (Tenn. Crim. App., Jackson, July 2, 2003). Here, the State established that
Sergeant Shaffer possessed the requisite training and experience to provide expert testimony
on narcotics trafficking.

              Moreover, to obtain a conviction in this case, the State was required to prove
that the defendant possessed the crack cocaine for sale or delivery, an issue addressed
directly by Sergeant Shaffer’s testimony. See Tenn. R. Evid. 401. Sergeant Shaffer’s
testimony regarding the illicit drug trade informed the jury’s determination whether the
defendant possessed the crack cocaine for sale or delivery. In consequence, the trial court
did not abuse its discretion by admitting the testimony.

              Finally, we note that although the defendant objected to Sergeant Shaffer’s
testimony regarding the habits of illegal drug users and dealers and although he challenges
this testimony again on appeal, the record establishes that virtually the same testimony was
offered by Officers Heitz and Noe without objection from the defendant. Under these
circumstances, the defendant is not entitled to relief on this issue.

                                     III. Jury Instructions

                In his final issue, the defendant claims that the trial court erred by refusing to
instruct the jury that possession of cocaine with intent to sell or deliver outside a school zone
was a lesser included offense of possession of cocaine with intent to sell or deliver within
1,000 feet of a school, claiming that the “school zone element could have been rejected by
the jury” as “a compromise verdict.” The State contends that the defendant waived the issue
by failing to request the instruction in writing, and, in the alternative, that the trial court did
not err by rejecting the instruction.

               Citing Tennessee Code Annotated section 40-18-110, the State asserts that the
defendant has waived our consideration of the instruction issue by failing to request the
instruction in writing. At the time of the defendant’s trial, instructions on lesser included
offenses were governed by the provisions of Tennessee Code Annotated section 40-18-110,
which provided, in pertinent part, as follows:

               (b) In the absence of a written request from a party specifically
               identifying the particular lesser included offense or offenses on
               which a jury instruction is sought, the trial judge may charge the
               jury on any lesser included offense or offenses, but no party
               shall be entitled to any lesser included offense charge.

                                                -7-
              (c) Notwithstanding any other provision of law to the contrary,
              when the defendant fails to request the instruction of a lesser
              included offense as required by this section, the lesser included
              offense instruction is waived. Absent a written request, the
              failure of a trial judge to instruct the jury on any lesser included
              offense may not be presented as a ground for relief either in a
              motion for a new trial or on appeal.

T.C.A. § 40-18-110(b)-(c) (2012). The terms of the statute, which has been deemed
constitutional by our supreme court, see State v. Page, 184 S.W.3d 223, 230 (Tenn. 2006),
unambiguously state that an issue regarding the failure to instruct on a lesser included offense
may not be presented on appeal unless the lesser included offense instruction was requested
in writing prior to the trial, see id. (holding that Code section 40-18-110 “subjects the right
to lesser-included offense instructions to the general rule that issues concerning incomplete
instructions are deemed waived in the absence of an objection or special request”). In this
case, the defendant made no written request. Our supreme court recognized, however, that,
despite the defendant’s failure to request a jury instruction on a lesser included offense, the
appellate court could consider the issue via plain error analysis. See id. (“Although section
40-18-110(c) precludes a defendant from raising the trial court’s failure to instruct on
lesser-included offense instructions not requested in writing, appellate courts are not
precluded from sua sponte reviewing this issue under the plain error doctrine.”).

              Because the defendant did not comply with Code section 40-18-110, we are
precluded from considering the issue unless it warrants plain error treatment. Plain error
analysis, see Tenn. R. App. P. 13(b) (stating that an appellate court may, in its discretion,
consider issues not raised by the parties), 36(b) (“When necessary to do substantial justice,
an appellate court may consider an error that has affected the substantial rights of a party at
any time, even though the error was not raised in the motion for a new trial or assigned as
error on appeal.”), encompasses consideration of the following factors:

              “(a) the record must clearly establish what occurred in the trial
              court;
              (b) a clear and unequivocal rule of law must have been
              breached;
              (c) a substantial right of the accused must have been adversely
              affected;
              (d) the accused did not waive the issue for tactical reasons; and
              (e) consideration of the error is ‘necessary to do substantial
              justice.”



                                              -8-
State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d 626,
641-42 (Tenn. Crim. App. 1994)). All five factors must be established before this court will
recognize an error as plain. Id. at 283. “An error would have to [be] especially egregious
in nature, striking at the very heart of the fairness of the judicial proceeding, to rise to the
level of plain error.” Page, 184 S.W.3d at 231.

               We cannot say that the trial court’s refusal to provide an instruction on
possession with intent to sell or deliver cocaine outside of a school zone rises to the level of
plain error. The record establishes that the defendant requested the instruction to coincide
with his argument to the jury that the defendant was less culpable because Freedom Christian
Academy was not in session at the time of the defendant’s arrest and was not visible from the
street. This argument, as the trial court observed, “is a false proposition of law.” Nothing
in Code section 39-17-432 suggests that its provisions apply only when a school is in session
or children are present. Indeed, “[t]he language of [Code section 39-17-432] unambiguously
imposes enhanced criminal penalties for drug offenses occurring inside the school zone
regardless of the timing of the drug offense.” State v. Smith, 48 S.W.3d 159, 169 (Tenn.
Crim. App. 2000). As we have observed, “the instruments of [drug] transactions and
subsequent use, such as needles and other paraphernalia, likely to be left at the school
grounds present hazards and distractions to students at all times.” State v. Jenkins, 15
S.W.3d 914, 918 (Tenn. Crim. App. 1999).

               The uncontroverted evidence established that the defendant possessed a large
amount of crack cocaine 384 feet from Freedom Christian Academy and that he did so with
the intent to sell or deliver it. That his possession and proximity to the school occurred at a
time when the school was closed and students were not present was irrelevant.
Consequently, the trial court committed no error by refusing the defendant’s requested
instruction.

              Accordingly, the judgments of the trial court are affirmed.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -9-